Citation Nr: 9906208	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  98-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for degenerative 
changes of the lumbar spine with history of lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957, and from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefit sought on 
appeal.   


REMAND

A September 1991 rating decision increased the assigned 
evaluation for the veteran's service-connected back 
disability from 20 to 40 percent.  That decision evaluated 
the veteran's back disability under the criteria for 
intervertebral disc syndrome, under 38 C.F.R. § 4.71a 
Diagnostic Code 5293.  The decision to increase the assigned 
evaluation was based on a determination that evidence from a 
recent VA examination report and other recent medical records 
showed that the veteran currently had symptoms considered to 
be severe with recurring attacks. Rating decisions in 
December 1991 and September 1997 continued the assigned 
evaluation of 40 percent for the veteran's service-connected 
back disability.  The veteran appeals from the September 1997 
rating decision.  

The report of VA examination in July 1997 shows complaints of 
worsening back pain during the past seven years.  The veteran 
complained of constant pain, which varied in intensity.  The 
veteran reported that on a scale of one to ten, his pain was 
a four or a five, except when he had a flare-up.  During a 
flare-up, the veteran rated the pain at a level of nine.  The 
veteran reported that he had flare-ups about one to two times 
a week.  He complained that the severity was worse when 
getting out of bed, putting on clothes,  walking at least 
fifteen minutes, or standing in one position for one to two 
minutes.  He reported that he must sit down after about five 
minutes.  The veteran reported that the symptoms are reduced 
by doing low back exercises, use of Aleve, and lying on his 
recliner or in bed.  He reported that he used a back brace 
and a cane.  On examination, no postural abnormalities or 
fixed deformity were found.  Musculature of the back was 
within normal limits.  On range of motion study, the veteran 
had a full range of forward flexion.  On forward flexion, the 
veteran stated that pain started at 20 degrees and actually 
became better on further forward bending.  On backward 
extension, the veteran was able to have full backward 
extension.  During backward extension, the veteran stated 
that pain started at 10 degrees and continued during the rest 
of the range of motion.  Left and right lateral flexion was 
possible to 10 degrees, with no further lateral flexion 
possible due to pain.  Rotation was possible to the right and 
left to 35 degrees, with no further rotation possible due to 
pain.   The report indicated that there was pain in the 
cervical spine due to rotation.  Regarding objective evidence 
of pain, the veteran stated that there was pain on motion.  
No spasm was felt in the lower back.  The examiner found no 
evidence of neurological involvement.  The veteran denied 
numbness, tingling, or shooting pains in the legs.  The 
report contains a diagnosis of degenerative joint disease of 
the spine; lumbosacral spine X-rays showed degenerative 
changes with multiple osteophytes and syndesonophytes; and 
degenerative joint disease was demonstrated at multiple 
levels, with posterior facet joint degenerative changes noted 
at L4-5 and LS-5.  

Private medical records show that the veteran was seen from 
July 1995 through February 1998 for lumbar spine pain, which 
was  generally the assessment at the conclusion of the 
visits.  In November 1997 the assessment was lumbar spine 
disease with occasional left radiculopathy.  

In medical statements of November and December 1997, Phil R. 
Aaron, M.D., J.D., M.P.H., addressed the veteran's claim for 
an increase.  In the November 1997 statement, he indicated 
that the veteran's lumbar spine disability caused left leg 
radiculopathy.  In the December 1997 statement, he noted that 
due to his severe disc disease, the veteran had to wear a 
lumbar support in his car and in his left chair at home; and 
received only partial relief through medication.  

Private medical records show that in January and February 
1998, the assessment was lumbar spine pain with occasional 
bilateral radiculopathy.  A February 1998 clinical report 
shows that examination showed that deep tendon reflexes were 
found to be 2+ bilaterally; and straight leg raising was 
positive at 55 and 50 degrees on the right and left, 
respectively.

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In view of the above, the Board finds that additional 
development is necessary for a final determination and 
therefore the case should be remanded to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a low back disability since 
February 1998.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the current extent and severity of the 
service-connected low back disability.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

- 5 -


- 1 -


